             Case 2:20-cv-02123-KJD-DJA Document 30 Filed 07/09/21 Page 1 of 5




1    C. Brenton Kugler
     Texas Bar No. 11756250 (pro hac vice)
2    brent.kugler@solidcounsel.com
     Scheef & Stone, LLP
3
     500 N. Akard, Suite 2700
4    Dallas, Texas 75201
     Telephone: (214)706-4200
5    Facsimile: (214)706-4242
     Attorneys for Plaintiffs
6
7
                                 UNITED STATES DISTRICT COURT
8                                       DISTRICT OF NEVADA
9    MARY JANE BEAUREGARD, and JOHN                       Case No.: 2:20-cv-02123-KJD-DJA
     HUGH SMITH,
10
11              Plaintiffs,
                                                           FIRST STIPULATION AND ORDER
12   v.                                                    FOR EXTENSION OF DISCOVERY
                                                           PLAN AND SCHEDULING ORDER
13   CLAYTON SAMPSON, an individual;                       [ECF No. 27]
14   ELISHA SAMPSON, an individual;
     ENVYTV, LLC, a Nevada limited liability
15   company; and ENVY SOLUTIONS, LLC, a
     Nevada limited liability company
16
                Defendants.
17
18           Pursuant to Local Rule 26-1 of the Local Rules of Practice for the United States District

19   Court District of Nevada, counsel for Plaintiffs Mary Jane Beauregard and John Hugh Smith, and
20   Defendants Clayton Sampson, Elisha Sampson and EnvyTV, LLC (collectively the “Parties”)
21
     hereby stipulate and jointly request an extension of Scheduling Order deadlines pursuant to LR
22
     26-3.
23
     1.      Good Cause Exists for the Extension.
24
25           Counsel for Parties make this joint stipulation for purposes of extending the initial

26   discovery deadlines so that they can avoid the necessity of motion practice and have additional

27   time to complete discovery and otherwise prepare for trial. This is the first stipulation presented
28
                                                  1
            Case 2:20-cv-02123-KJD-DJA Document 30 Filed 07/09/21 Page 2 of 5




1    to the Court to extend deadlines in the Scheduling Order. Counsel have conferred throughout the
2    discovery process with an aim to streamlining the process and complete discovery in a timely
3
     manner, however, documents responsive to Plaintiff’s First Request for Production to
4
     Defendants remain to be produced, Plaintiff requires time to review those documents before
5
     retaining experts and or conducting the depositions of the Defendants.
6
7           A. Discovery Completed.        The Parties completed their initial disclosures within the

8    applicable deadlines. Plaintiff has served its first sets of Request for Admissions, Interrogatories,

9    and Document Production. Defendants have responded to the requests and interrogatories but
10
     are still in the process of obtaining all documents sought by Plaintiff. The Parties are in the
11
     process of conferring regarding several issues related to the Defendants’ responses to Plaintiffs’
12
     Interrogatories and Requests for Admissions and hope to resolve those issues without the
13
14   necessity of a motion to compel. Subsequent to Defendant’s responses, Plaintiff has served

15   additional Requests for Document Production, which remain outstanding.

16          B. Discovery Remaining to be Completed.            Plaintiff intends to depose Defendants
17   Clayton Sampson and Elisha Sampson and conduct a 30(b)(6) deposition of Defendant EnvyTV,
18
     LLC. Defendants may seek to depose any experts designated by Plaintiffs. Plaintiff wants to
19
     have document production substantially complete prior to deposing the Defendants. In addition,
20
     Plaintiff and Defendants seek to depose non-party Eddie Freeman, a resident of Massachusetts.
21
22   Plaintiff is also in the process of serving one or more document subpoenas to non-parties,

23   including but not limited to Multisoft Corporation, based in Florida. Depending on information
24   revealed by documents requested by Plaintiffs that have yet to be produced by the Defendants,
25
     Plaintiff may also seek to add EnvyCares, LLC as a defendant and/or conduct a 30(b)(6)
26
     deposition of this entity. EnvyCares, LLC was recently disclosed to Plaintiffs in Defendants’
27
     responses to Plaintiffs’ Interrogatories.
28
                                                  2
            Case 2:20-cv-02123-KJD-DJA Document 30 Filed 07/09/21 Page 3 of 5




1           C. Reason for Inability to Complete Discovery. Good cause exists to extend discovery as
2    the Parties have diligently conducted discovery, and counsel has worked together to complete
3
     discovery.   However, Plaintiffs are in New Hampshire, Plaintiffs’ counsel is in Texas,
4
     Defendants are in California, and Defendant’s counsel are in Nevada. While the communication
5
     issues are certainly surmountable, the minor delay in one or two days to respond and
6
7    communicate due to time zones has slowly aggregated to increase the time required for

8    discovery.

9           In addition, Plaintiffs’ document requests include requests for information relating to
10
     Defendant EnvyTV, LLC’s Affiliate commission structure and the disposition of commissions
11
     generated by the Plaintiffs’ respective EnvyTV Affiliate downlines following the termination of
12
     Plaintiffs’ respective Affiliate positions. Some, if not all of these documents are held or
13
14   administered by third parties, introducing additional delays in obtaining requested documents.

15          The discovery timeframe that was initially set was aggressive. With the increasing scope

16   of discovery during the process, additional avenues of inquiry have opened that Plaintiff needs to
17   investigate, including discovery related to EnvyCares, LLC. Accordingly, where the Parties
18
     aggressively set a discovery plan deadlines, when relief from those deadlines is sought in good
19
     faith, justice is served by granting such reasonable extensions. This is the first request to extend
20
     deadlines in the Scheduling Order and the Parties are not seeking to extend deadlines that have
21
22   already passed.

23          The extension is requested now for the specific purpose of preventing the requirement of
24   Plaintiff having to file a motion to compel which may not be necessary and allowing additional
25
     time for Defendants to produce documents requested by Plaintiffs and continue their attempts to
26
     resolve pending discovery issues. If these matters cannot be resolved Plaintiff will proceed with
27
     a Motion to Compel.
28
                                                  3
        Case 2:20-cv-02123-KJD-DJA Document 30 Filed 07/09/21 Page 4 of 5




1       D. Proposed Revised Schedule.
2    a. October 9, 2021 (currently July 9, 2021) – FED. R. CIV. P. 26(a)(2) Disclosures
3
        (Experts).
4
     b. November 9, 2021 (currently August 9, 2021) – FED. R. CIV. P. 26(a)(2) Rebuttal
5
        Disclosures (Experts).
6
7    c. October 9, 2021 (currently July 9, 2021) – Deadline to file non-dispositive motions or

8       motions to compel discovery.

9    d. November 9, 2021 (currently August 8, 2021) – Fact Discovery Cut-Off Date.
10
     e. December 7, 2021 (currently September 7, 2021) – Deadline for filing Dispositive
11
        Motions.
12
     f. December 7, 2021 (currently September 7, 2021) – Expert Discovery Cut-Off Date.
13
14   g. January 7, 2022 (currently October 7, 2021) – Deadline to file Pretrial Order (If

15      dispositive motions are filed, the deadline for filing the joint pretrial order will be

16      suspended until 30 days after decision on the dispositive motions or further court order).
17   h. January 7, 2022 (currently October 7, 2021) – FED. R. CIV. P. 26(a)(3) Disclosures (LR
18
        26-1(b)(6) – Unless the discovery plan otherwise provides and the court so orders, the
19
        disclosures required by FED. R. CIV. P. 26(a)(3) and any objections to them must be
20
        included in the joint pretrial order).
21
22
23
24
25
26
27
28
                                                 4
             Case 2:20-cv-02123-KJD-DJA Document 30 Filed 07/09/21 Page 5 of 5




1    Dated: July 9, 2021.
2    Respectfully submitted,
3
     ALVERSON TAYLOR & SANDERS                          RAICH LAW PLLC
4
     Kurt R. Bonds, Esq.                                By: /s/ Sagar Raich
5    Nevada Bar No. 6228                                Sagar Raich
     Trevor R. Waite, Esq.                              Nevada State Bar No. 13229
6    Nevada Bar No. 13779                               Brian Schneider
7    efile@alversontraylor.com                          Nevada State Bar No. 15458
                                                        sraich@raichattorneys.com
8    6605 Grand Montecito Parkway, Suite 200            bschneider@raichattorneys.com
     Las Vegas, Nevada 89149
9    (702) 384-7000 Telephone                           6785 S. Eastern Avenue, Ste. 5
                                                        Law Vegas, Nevada 89119
10
     -and-                                              (702) 758-4240 Telephone
11
     SCHEEF & STONE LLP                                 ATTORNEYS FOR DEFENDANTS
12                                                      CLAYTON SAMPSON, ELISHA
     By: /s/ C. Brenton Kugler                          SAMPSON, AND ENVYTV, LLC
13   C. Brenton Kugler
14   Texas Bar No. 11756250 (pro hac vice)
     brent.kugler@solidcounsel.com
15
     500 North Akard Street
16   Suite 2700
     Dallas, Texas 75201
17   (214) 706-4200 Telephone
18   (214) 472-2150 Facsimile

19   ATTORNEYS FOR PLAINTIFFS
     MARY JANE BEAUREGARD AND
20   JOHN HUGH SMITH
21
22
23                                             IT IS SO ORDERED:
24
25
                                               HONORABLE    KENT J. DAWSON
                                               DANIEL J. ALBREGTS
26                                             UNITED STATES MAGISTRATE
                                               UNITED STATES  DISTRICT JUDGE
                                                                          JUDGE
27
                                               DATED:     July 12, 2021
28
                                               5
